 FALCON TANKCORP.333Falcon TankCorp.andShopmen's Local Union No.455, International Association of Bridge,StructuralandOrnamental IronWorkers of America,AFL-CIOShopmen's Local Union No. 455,International Associ-ation of Bridge,Structural and Ornamental IronWorkers,AFL-CIOandFalcon TankCorp. Cases29-CA-1973, 29-CA-2022, 29-CA-2163, and29-CB-771-1November 24, 1971DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDKENNEDYOn June 21, 1971, Trial Examiner Thomas S.Wilson issued the attached Decision in this proceed-ing. Thereafter, the Respondent Union and GeneralCounsel filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings,findings,' and conclusions2 asmodifiedherein.We agree with the Trial Examiner that on or aboutJanuary 23, 1970,3 the Respondent Company violatedSection 8(a)(1) of the Act by advising that enforce-ment of company policy as to tardiness and workbreaks would be changed in the event the employeesvoted for the Union.4 We also agree that theRespondent Company violated Section 8(a)(1) byindividually calling employees into the companyoffice and then asking each employee whether he hadsigned a union car45 and whether he knew who hadbrought the cards in to be signed.6 Unlike the TrialExaminer we do not find such violations to be meretechnical violations based on isolated or ' ambiguousincidents. Nor do we agree with the Trial Examiner'sstatement to the effect that the Union's election1We disavow the Trial Examiner'sgeneral comments concerningproceduralmatters and his irrelevant, gratuitous opinion of New Yorklabor lawyers.2The Trial Examiner inadvertently erred in finding that on June 7,1970, Epstein answered a letter for the Company pertaining to the Union'srequest for financial information.The record mdicates that the correct dateof the letter was June 11, 1970, and we hereby make this correction3All dates hereinafter refer to 1970.4Cf.Martin Electronics, Inc.,183 NLRB No.4;The Dalf Corp., d/b/aHoffman Bros,188 NLRB No. 57.5Struksnes Construction Co.,165 NLRB 1062.6N LRB v. Syracuse Color Press, Inc.,209 F.2d 596 (CA. 2, 1954),cert. denied 347 U S. 966.7The Board has broad power to determine the necessary scope of itsvictory absolved the Respondent from its intent toviolate the Act. Accordingly, we are of the opinionthat an order and remedy are necessary to dissipatethe continuing effects of the Company's unlawfulinterrogation, polling, and threats concerning changesin the enforcement of its work rules.?Following certification of the Union on March 5and during negotiations,8 the Company offered a 5-cent-per-hour wage increase. This was subsequentlyraised to 8 cents per hour conditioned upon theCompany being relieved of the expenses of uniforms.Because of the employees' dissatisfaction with theCompany's negotiating position, a strike began onApril 3. The strike lasted 3-4 weeks.On June 1 the Union requested that an auditor beallowed to examine the Company's books to deter-mine whether the Company was financially able tomake a further offer. While this request was pending,the Respondent Company granted five of its employ-ees increases which ranged from 10 to 50 cents perhour.9Under the aforementioned circumstances and evenassuming,arguendo,that an impasse existed on April3 and, further, that the Union's June 1 request did notbreak the impasse, the Company, nevertheless,violated the Act in granting the June 7 increases sincethe increases exceeded those offered by the Companyto the Union at the bargaining table.10 Accordingly,unlike the Trial Examiner, we find that the Respon-dent Company's granting of wage increases is inviolation of Section 8(a)(1) and (5) of the Act and thata bargaining order is required.11ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Falcon Tank Corp., Brooklyn, New York, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Warning its employees, because of their unionactivities,not to engage in conduct previouslyapproved or condoned.orders and it is authorized to restrain other violations,the dangerof whosecommission in the future is to be anticipated fromconduct inthe pastN.L.R B v. Express Publishing Company,312 U.S. 426;May DepartmentStores d/b/a Famous-Barr Company v. N.LR B,326 U.S. 376.8Bargaining sessions were held on March11, 18, or 20, 24, 30 and April2.9The increases were granted June 7 and effective for the payroll periodending June 510N.LR.B. v. Crompton-Highland Mills, Inc.,337 U.S 217, rehearingdenied337 U.S. 950. We further note that the unilateral increases weregranted only 3 months after the Union had been certified SeeRay Brooksv.N.L R B.,348 U.S. 96.11See our decision inC & G Electric,Inc.,180 NLRB No. 52.194 NLRB No. 50 334DECISIONSOF NATIONALLABOR RELATIONS BOARD(b) Coercively interrogating or polling its employeesconcerning union membership or activities.(c)Granting wage increases to its employees inorder to induce them not to support Shopmen's LocalUnion No. 455, International Association of Bridge,Structural and Ornamental Iron Workers of America,AFL-CIO, or any other union, as their bargainingrepresentative.(d) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of rightsguaranteed to them by Section 7 of the Act.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Upon request, bargain collectively with the saidShopmen's Local No. 455 as the exclusive representa-tive of its employees in the appropriate unit foundherein with respect to rates of pay, wages, hours, andall other terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its plant in Brooklyn, New York, copiesof the attached notice marked "Appendix" 12 Copiesof said notice, on forms provided by the RegionalDirector for Region 29, after being duly signed byRespondent Company's representative, shall be post-ed by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order,what steps the Respondent Company has taken tocomply herewith.employed by us at our Brooklyn, New York,plant; exclusive of office-clerical employees,watchmen, guards and all supervisors asdefined in Section 2(11) of the Act.WE WILL bargain, upon request, with the above-named Union as the exclusive representative of allemployees in the unit described above with respectto wages, hours, and other terms and conditions ofemployment and, if an understanding is reached,embody such understanding in a signed agree-ment.WE WILL NOT grant our employees wageincreases in order to induce them not to supporttheabove-namedUnion as their bargainingrepresentative.WE WILL NOT warn our employees not to engagein conduct previously approved of or condoned,because of their union activities.WE WILL NOT interfere with, restrain, or coerceour employees by illegally interrogating or pollingthem about union membership or activities.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of any of the rights guaranteed them bySection 7 of the National Labor Relations Act.All of our employees are free to become, remain, orrefrain from becoming or remaining members of theabove-named or any other labor organization.DatedBy12 In the eventthat thisOrder i's enforced by a Judgment of a UnitedStatesCourt of Appeals, the wordsin the noticereading "POSTED BYORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall bechanged toread "POSTED PURSUANT TO A JUDGMENT OF THEUNITED STATES COURT OF APPEALS ENFORCING AN ORDEROF THE NATIONAL LABOR RELATIONS BOARD."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively withShopmen's Local Union No. 455, InternationalAssociation of Bridge, Structural and OrnamentalIronWorkers, AFL-CIO, as the exclusive repre-sentative of our employees in the appropriate unit.The appropriate unit is:All production and maintenance employeesFALCON TANK CORP.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Fourth Floor, 16 Court Street, Brooklyn, NewYork 11201, Telephone 212-596-3535.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS S. WILSON, Trial Examiner: Upon charges dulyfiled on April 7, June 3, and October 23, 1970, by theRespondent Union and upon a charge filed on May 6, 1970,by Respondent Company, the General Counsel of the FALCON TANK CORP.National Labor Relations Board, herein referred to as theGeneral Counsel' and the Board, respectively, by theRegional Director for Region 29 (Brooklyn, New York),issued its second amended consolidated complaint datedJanuary 13, 1971,againstShopmen's Local Union No. 455,International Association of Bridge, Structural and Orna-mental Iron 'Workers, AFL-CIO, herein called Respon-dent Union or Union, and against Falcon Tank Corp.,hereinafter referred to as Respondent Company orCompany.The second amended consolidated complaint (complaint)alleged that Respondent Company had engaged in and wasengaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(1) and (5), and thatRespondent Union had engaged in and was engaging inunfair labor practices affecting commerce within themeaningof Section 8(b)(1)(A) and Section 2(6) and (7) ofthe Labor Management Relations Act, 1947, as amended,herein referredto asthe Act.Each Respondent duly filed its answer admitting certainallegationsof the complaint but denying the commission ofany unfair labor practices.Pursuant to notice, a hearing hereon was held before mein Brooklyn, New York, from March 15 to March 19, 1971,inclusive.All parties appeared at the hearing, wererepresented by counsel, and were afforded full opportunityto be heard, to produce and cross-examine witnesses, and tointroduce evidence material and pertinent to the issues.2 Atthe conclusion of the hearing Respondent Company arguedthe case orally. Respondent Union waived oral argument.A brief was received from General Counsel on April 26,1971.Upon the entire record in thecaseand from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.BUSINESS OF RESPONDENT COMPANYThe complaint alleged, the answers admitted, and Itherefore find:Falcon Tank Corp. is, and has been at all times materialherein, a corporation duly organized under, and existing byvirtue of, the laws of the State of New York. At all timesmaterial herein, the Company has maintained its principaloffice and place of business at 8 Lexington Avenue, in theBorough of Brooklyn, city and State of New York, hereincalled the plant, where it is, and has been at all timesmaterial herein, engaged in the manufacture, sale, anddistribution of sanitary tanks and related products. Duringthe past year, which period is representative of its annualoperations generally, the Company in the course andconduct of its business operations manufactured, sold, anddistributed at its plant products valued in excess of $50,000,of which products valued in excess of $50,000 were shippedfrom said plant in interstate commerce directly to the Statesof the United States other than the State in which it islocated.This term specifically includes the attorney appearing for the GeneralCounsel at the hearing2General Counsel's unopposed "Motion to Correct the Record" datedMay 3, 1970, is hereby granted335Accordingly, I find that Respondent is now, and has beenat all times material herein, an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.II.THE UNION INVOLVEDShopmen's Local Union No. 455, International Associa-tion of Bridge,Structural and Ornamental Iron Workers,AFL-CIO, is a labor organization admittingto member-ship employees of the Company.III.THEALLEGED UNFAIR LABOR PRACTICESA.A Few Procedural ProblemsIn oral argument on the merits of the case RespondentCompany counsel referred to the instant matter as a"perversion of justice." A more appropriate word probablywould have been "travesty." This would be applicable notonly to the merits but also to some procedural matters.Item 1. Prior to hearing the Regional Office consolidatedfor the purposes of hearing the complaints in Cases29-CA-1973,2022,and 2163 with that in Case29-CB-771-1. The only palpable excuse for this consolida-tion was that the CAcasesended with the strike of April 3,1970, while the CB case began with thatsameevent. Theresult of this action was to create procedural problemsduring the hearing due, in large measure, to the fact thatRespondent Company attorney and Respondent Unionattorney were unavailable at varioustimesduring the 5-dayhearing. This in turn required the Trial Examiner to orderGeneralCounsel to proceed with his presentation ofevidence in accordance with which Respondent counselwould hopefully be available on the day in question. In factthis procedural problem became so acute on one occasionthat the Trial Examiner even, by request, asked certainspecifiedquestions for and on behalf of RespondentCompany counsel. Necessarily the Trial Examiner's orderin this regard completely disrupted the normal and naturalpresentation of testimony and, no doubt, handicappedGeneral Counsel in the presentation of his case.It is awell-known historical phenomenon that New Yorklabor lawyers are, or consider themselves to be, a breedapartso far astheir availability for Board hearings isconcerned. This reluctance to appear seems to stem frommore remunerative employment elsewhere or perhaps, insomecases, from bad advice previously given to the client.3However, it wouldseem thata little more care in settinghearing dates so that attorneys can, and will, be availablethroughout wouldeliminatemany of the difficulties such asoccurred in the instant matter.Item 2. Strangely enough as this 5-day hearing wound upGeneral Counsel moved to hold the hearing open so thathe,whose Regional Office had set the case for hearing,could presenta witness,apparently theretofore unavailablefor undisclosed reasons, at some unspecified date so thatthis witness could testify to matters alleged in the complaint3This opinionisa generalizedone formed from many years of pastexperience in hearing labor cases in NewYork and is not applicable to theattorneysappearing here. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDand thus be a part of General Counsel's casein-chief. Thisseems to be a strange method of trying a case.Item 3. The strike of April 3, 1970, which played a part inboth the CA and the CB aspects of this matter was all but 1year old when this hearing was held. The cause for thisdelay was not explained at the hearing. However, it doescreate the impression that a dead horse was being whipped.Item 4. Paragraphs 8 and 9 of the complaint allege that"on or about November 25, 1969," Respondent Companymade certain promises of benefit and threats of reprisal "toinduce [the employees] to refrain from becoming orremainingmembers of any labor organization, and torefrain from giving any assistance or support to any labororganization,and to induce them to abandon theirmembership in and activity on behalf of any labororganization." These promises and threats would constitutewell recognized unfair labor practices except for the factthat the testimony adduced here proves, beyond aperadventure of a doubt, that there was neither union norconcerted activity among Respondent's employees untilJanuary 1970. The pleading thus appears to be, at best, anon sequitur.B.The Case Against the Company1.The factsAbout July 1969 First Machinery Company, a previouscustomer of Ace Stainless Tank Co., purchased the assets ofAce Tank under the Bulk Sales Law. First Machinery thencreated a corporation known as Falcon Tank Corp.,Respondent Company here, to operate these purchasedassets in the same business as Ace had previouslyconducted and under the general managership of LloydDawe, formerly the owner of Ace, and the foremanship ofAngelo Ortiz, formerly the foreman for Ace.From August 22, 1969, to January 16, 1970, RespondentCompany increased the wages of its 10 employees by 15 to50 cents per hour even though Respondent Companyclaimed, without challenge, that it lost some $20,000 in itsfirst 6 months of operation.4At some indefinite date in January, "about 3-4 weeks"before January 22, 1970, employees Alfredo Ortiz5 andRamond Valois, during a lunch period in the plant with theother eight employees of Respondent Company, suggestedto the employees that they join a union. The employeesseemed agreeable. So some 3 weeks thereafter Alfredo andValois visited the union hall where they saw Business AgentWilliam Colavito who explained to them the benefits theemployees could expect from union membership,` such as araise in wages, a welfare plan, insurance, etc. At this timeColavito gave them cards to be signed by those employeesdesiring a union. At lunchtime on January 22, Ramon andAlfredo passed out these union membership cards after4The allegation of paragraphs S and 9 in the complaint is in effect that.on or about November 25, 1964," Respondent Company's officials"offered and promised to its employees wage increases...to induce themto refrain from becoming or remaining members ofanylabor organizationand to induce them to abandon their membership in and activities onbehalf of any labor organization." As there is no oral testimony to thiseffect in this record and there is undemed testimony that the employeesengaged in no union or concerted activities known to or suspected by theCompany until January 22, 1970, any finding in accord with the aboveexplaining to the employees the union benefits. Everyemployee signed.These executed cards were then delivered to Colavito,who on January 23 6 wired Respondent Company asfollows:SHOPMEN'S LOCAL UNION NO. 455 HASBEEN' DESIGNATED BY A MAJORITY OF YOURSERVICE AND MAINTENANCE EMPLOYEES ASTHEIR COLLECTIVE BARGAINING REPRE-SENTATIVE. AND ACCORDINGLY REQUESTS AMEETING FOR THE PURPOSE OF DISCUSSINGTERMS AND CONDITIONS OF EMPLOYMENT.IF YOU HAVE ANY QUESTION AS TO ITSMAJORITY STATUS, LOCAL 455 IS WILLING TODEMONSTRATE THE SAME TO YOU AND/ORANY IMPARTIAL PERSON AGREED TO BY THEPARTIES WITHIN THE NEXT 24 HOURS. ATANY REASONABLE PLACE AND HOUR SE-LECTED BY YOU.PLEASE CALL THE UNDERSIGNED ATGR-5-2226 AND ADVISE OF YOUR POSITION.Probably on January 23, the same day as the abovetelegramwas received by the Company, Angelo Ortizjoined the employees on the company balcony during thelunch break.With all the employees present Angelomentioned the receipt of the above telegram, said hethought the employees had made amistake injoining theunion and inquired as to why the men wanted a unionbecause the Company was giving such good benefits to itsemployees.Angelo stated on this and possibly otheroccasions,7 that Respondent Company bosses intended, ifthe Union got in, to see to it that the employees returnedfrom their morning and afternoon breaks on time and notto allow them to drift backat their leisurefrom such breaksas they had been doing in the past. He added that if the mendid not report for work on time in the event the Union gotin, such employees would be fired and that lateness inreporting for work would not be condoned as it had been inthe past. In short, Angelo insisted that the lax ways of thepast, about which he had criticized the employees aver along period of time, would be stopped in the ever theemployees voted for the Union. These statements constitut-ed threats and interference, restraint, and coercion inviolation of Section 8(a)(1) of the Act. After Angelo hadmade his statements, Alfredo asked the employees if theystill wanted the Union. In Angelo's presenceeach employeeanswered "Yes" to the question.After the receipt of the abovetelegram,company officialscalled an employee, if not all the employees except Alfredo,one by one, into the company office where the employeewas asked if he had signed a union card and who hadbrought the cards in to be signed. Under proper safeguardsan employer faced with a request to bargain is entitled toallegations of the complaint would necessarilyhave tobe based upon purespeculation.Accordingly,these paragraphs of the complaintwill have to bedismissed,which I hereby do.5Alfredo is the brotherof Foreman Angelo Ortiz. First names willtherefore be used6All dates herein are inthe year1970 unless otherwise specified.7 It is difficult, if not impossible,to tell from the testimony of thewitnesses whether there was one or more similar meetingson the balconyduring the lunch period. FALCON TANK CORP.337investigate the truth or falsity of the respondent's claim ofmajority representation. The proper safeguards were notpresent here. The inquiry as to who was responsible forbringing the union cards into the plant is obviouslyinterference, restraint, and coercion in clear violation ofSection 8(a)(1) of the Act.Thereafter the parties agreed to a consent election in aproduction and maintenance unit. The election was held onFebruary 13 and was won by the Union by an Sato 1 vote.On March 5 the Union was certified as the exclusivebargaining agent for the employees in the production andmaintenance unit.Following the certification the Company and the Unionnegotiated on March 11, 18, 24, and 30 and April 2 insessionswhich lasted from 9:15 a.m. to 1 p.m., according totheUnion, or several hours later, according to theCompany.The negotiations began on March 11 when BusinessAgent Colavito, representing the Union, presented Attor-ney Epstein, representing the Company, with a proposedcollective-bargaining agreement consisting of 29 sectionsencompassing some 58 pages of typewritten material whichpurported to cover the wages, hours, and workingconditions of Respondent's 10 employees. It was suggestedthat the parties go over the proposal section by section andpage by page. This the parties started to do.The trouble began on the first two lines of page 1 ofsection 1 which read, "This agreement shall be applicable toall production and maintenance employees including plantclerical employees. .... The Company had no "plantclerical employees" among its 10 employees and had noplans to have any such. Epstein said that under theseconditions he could not understand why plant clericalemployees were included. Undaunted, Colavito answeredthat if and when the Company had any plant clericals, theUnion wanted them and, besides, such plant clericals wereincluded in all of the 200 contracts that Local 455 had in theindustry and so they would be in this contract. The debateon this question waxed so hot and heavy, as well as soinconclusively, that it was decided to leave that section anddiscuss section 2.Section 2 provided that the International Union "is not aparty to the contract" but before the contract oramendments thereto could "become binding and effective,"the International had to approve the contract and theamendments. Epstein objected that the contract was to bebetween Local 455 and the Company and that theInternationalhad no part therein, especially as theInternational had not been on the consent-election ballot.Undaunted, again Colavito answered that this was the wayitwas in all of the 200 contracts the Local had and that wasthe way it was to be in this contract. Again the debatewaxed hot, heavy, and inconclusive so that it was againdecided to pass on to section 3 on "union recognition."Section 3 provided that the Company was recognizing theUnion as the exclusive representative of the Company's"production, maintenance and plant clerical employees asdefined in section 1" of the proposal. The long argumentover section 3 was, of course, a mere reiteration of that oversection 1 and with the identical result, so that the partiesdecided to pass on to section 4.Section 4 of the proposal, labeled "union security," is afour-page provision of six (A-F) parts providing, amongother things, that all employees should be or becomemembers of the Union within 31 days and be discharged ifwithin 3 days after notice of delinquency from the Unionthe employee did not furnish the Company with documen-tary proof of compliance and providing for the establish-mentand financing of a nondiscriminatory hiring hall fromwhich the Company would obtainall itsemployees. In thepast the Company had hired Spanish-speaking employeesoff the street and so Epstein could see no advantage to theCompany to having to hire through a hiring hall and saidso.Again section 4was inall of Local 455's 200 contractsand would be in this one, according to Colavito. At somepoint during these negotiations Epstein asked to see the 200contracts of Local 455. The request was refused-at leastuntil the Company signed the agreement. The discussion ofsection 4 consumed the remaining time of the negotiationsthat day, whatever time they may have recessed, so thatlittle, if any, agreement had been reached except that theparties agreed tomeet againon March 18.In order not to unduly extend this report by a discussionof each and every one of the 29sections, it need only besaid that the same practice, the same arguments, and thesame resultsfollowed in the succeedingsessionswith a fewnotable exceptions. For instance the Company agreed tothe checkoff proposal although the dues in that proposalhad been raised from $6 to $8 per month since the time thatthe proposal had been mimeographed.At thesession ofMarch 18 the parties finally reachedsection 6 "hours of work" and section 7 "overtime pay";i.e.,moneymatters.With moneymatters at issue,Epsteinbegan to argue about the fact that his "tiny, tiny" companyhad already lost $20,000 and could not afford to pay anyfurther wageincreasesafter thoseincreasesgranted duringthe fall and winter of 1969 without being forced intobankruptcy. From this point on, while money matters wereat issue,thisargument about Epstein's "tiny, tiny"company was repeated with the same frequency as thatregarding the 200 contracts of Local 455 had beenpreviously.Itmust be noted here, however, that the union wage andovertime proposals as well as the Union's proposals for a"welfare fund," a "pensionfund," and a "sick leave fund"could hardly be classified as moderate. Overtime was eitherdouble or triple time according to a complicated formula.The wage proposal provided for a $1-per-hour across-the-board increase as of February 13, 1970, and a furtherincreaseof "not less than" 25 cents per hour across-the-board on July 1, 1970. Further, the proposal provided thatthe second and third shifts would work 7 hours for 8 hours'pay, thereby providing a shift differential of approximately50 cents per hour per man. Of course, the Company hadnever had a second or third shift and had no plans for anybut, like everything else in this highly legalistic, complicatedunion proposal, Local 455 had it in 200 contracts and itwould have it in thisone regardlessof the fact that theCompany had no such shifts and planned none. So Epsteinreiterated time and again that his "tiny, tiny" companycould not afford any of such monetary increases. Epsteindid however offer a 5-cent-per-hour increase which he 338DECISIONSOF NATIONAL LABORRELATIONS BOARDsubsequently increased to 8 cents per hour conditionedupon the fact that the Company would be relieved of theexpense of uniforms for its employees.At onesessionEpstein for the Company brought in an11-page counterproposal covering among other things acomplicated "management rights" clause with otherscovering "plant visitation," "call-in pay and report-in pay,""no strike-no lockout," "holidays," "vacations," "leaves ofabsence," and "miscellaneous." This turned the tables and_now it was Colavito objecting and agreeing to nothing butsaying that he would "look them over" or "consider them."Colavito never got around to announcing the results of his"consideration."This in short constituted the negotiations here. There wasagreement on the checkoff and on the use of the bulletinboards. There was agreement on little else. Everything elsewas left in limbo.The April 2 negotiation session ended before the partieshad even gotten to a consideration of the last section of theproposal, section 29 of the Union's proposal labeled"termination." The parties did make an appointment tocontinue these negotiations on April 7 when section 29would be considered for the first time.On the evening of April 2 Colavito met with the companyemployees and informed them that the Company had notsigned the union contract and, therefore, the employeeswould have to go on strike. The employees began picketingthe company plant on April 3. One rather nonenthusiasticunion employee purportedly joined the picket line becausehe was told by Alfredo Ortiz, an enthusiastic unionsupporter, that, in effect, "this union does not fool, it breaksthe leg."It is noteworthy in this regard that the Union suppliedArt Shaffer, whom Colavito had requested to take care ofthe picket line at the company plant, on or before April 1and, therefore, prior to the negotiationsessionof April 2,with picketsignsfor use at the company premises. It wasthesesignsthe employees used when the picket line was setup on April 3.The meeting scheduled for April 7 was, in fact, held at therequest of a Federal mediator in the mediation servicesoffices. The parties were segregated into separate rooms. Afewminutes thereafter themediator reported to theCompany that the Union was "standing firm" on its offer.That report ended the meeting. No further meetings haveever been called.Picketing at the plant lasted for 3 or 4 weeks. Within afew days of the establishment of the picket line some of theemployees began drifting back to work for the Company.Some of the employees took jobs with other companies.During the final 2 weeks of picketing Art Shaffer was thesole picket on the line.While the picket line was in existence, the Companyemployed a man with a covered carryall truck to pick upthe employees then working for the Company, deliver theminto the plant, and return them home after work. Duringthis same period of time the Company paid the employeesworking at the rate of time-and-one-half their regularwages.After the picketing ended, the wages of theemployees returned to the regular time rate. As of June 5Respondent Company increased the wages of five employ-ees from 10 to 50 cents per hour.Ramon Valois, with Alfredo the leader of the organiza-tional effort, also returned to work and was subsequentlydischarged. The complaint contains no allegation that thisdischarge was in violation of the Act.Alfredo Ortiz never sought to return to work with theCompany.2.ConclusionsIn the above statement of facts I have already indicatedthatRespondentCompany committed at least twoviolations of the Act prior to the holding of the consentelection.Although,no doubt, the Company intendedthereby to interfere with, restrain, and-coerce its employeesinto abandoning their organizational effort and thus theseacts are technically violations of the Act, it is quite obviousfrom the 8 to 1 vote for the Union in the consent electionthat the Company's intent wasnot realized.During an economic or unfair labor practice strike, theemployer enjoys the right to continue operating his businessif he can even though he may have to pay higher wages tothose employees working than he had previously paid. Bythe time of the June 7 wage increases, negotiations with theUnion had long since ended. An employer is not requiredto freeze his wage rates forever merely because there hadbeen wage negotiations in progress some months in thepast. Life must go on. Hence I see no unfair labor practicesin the wage increases granted or paid by RespondentCompany.Nor can I see any refusal to bargain in the instant matterby Respondent Company. At the time of the strike on April3 the parties to the negotiations had not even completedtheir original, preliminary survey of the Union's long andtechnical proposals. In fact the parties had not evenconsidered the question of the duration of the contract, i.e.,section 29 "termination." That was to have been consideredat the next meeting on April 7. Following that considera-tion the parties would then have gotten to the nitty gritty of"giveand take" bargaining. Of course RespondentCompany had voiced innumerable objections to all but twoof the Union's proposals and had otherwise agreed to none,not even the recognition clause. But even there RespondentCompany had the right to object to the Union's attempt toexpand the appropriate unit by theinclusionof "plantclericals" therein. It is also true that this objection may wellhave been more theoretical than real because the Companyemployed none such and had no immediate intention ofhiring any. But, on the other hand, the Union had nolegitimate right to insist upon expanding the unit beyondthat in which the consent election had been held, to wit, theproduction and maintenance employees. If the Companychose to agree to this unilateral expansion of the unit thatwould be one thing but it also had the right not to agree tosuch expansion. Throughout Epstein was voicing legitimateobjections to a document which was almost worthy of aGeneral Motorsnegotiation.Likewise it must be noted that at the time of the strikeColavito had under "consideration" some 11 pages ofcompany proposals to which he had made objection buthad given no final answer to or attempted to reconcile with FALCON TANKCORP.339his objections. His own called strike of April 3 canceled anyfurthertalkorbargainingregarding the companyproposals-as well as those made by the Union. The Unionmade no attempt to continue negotiations during the strikeor thereafter.Even if we assume that Company Attorney Epsteinintended ultimately to prevent an agreement from beingarrived at,whichmightwellbe the fact, Colavito'simpatience, exemplified by the commencement of the strikeon April 3 and the failure to continue negotiationsthereafter, effectively prevented any and all proof of anysuch intent on Epstein's part. There is more to collectivebargaining than putting a contract proposal before anemployer and saying, "sign here," which appears to havebeen Colavito's theory of collective bargaining. The Boardand the courts universally hold that bargaining collectivelyis a give-and-take proposition between the union and theemployer. The parties here had almost reached the give-and-take portion of these negotiations when Colavito'simpatience ended the negotiations. If perchance Epstein'smind was "hermetically sealed" against arriving at anyagreement, the cessation of negotiations by the strikeprevented Epstein from showing it.On June 1, Union Attorney Belle Harper requested theright to have an auditor examine the Company's books "todetermine whether in fact the Company is financially ableto make a further offer." On June 7, Epstein answered thatthe Company "is prepared to permit the examination of itsgeneral ledger, which will reflect its financial condition."When the Company had made its 5-cent-per-hour, or itsconditional 8-cent-per-hour, wage offer to Colavito duringthe negotiations, Colavito had made no similar request tosee the Company's books. Although Epstein failed to returnone or two telephone calls from Harper, he finally didinformHarper that the General Counsel was thenexamining the company books and that, if there were morethat the Union wanted after that examination, he would beglad to discuss the matter. That ended this exchange whichhad all the appearance of a belated attempt to shore up aweak or nonexistent case.So, as there is in this record no proof that RespondentCompany was not bargaining in good faith with the Unionwhile the Union wanted to bargain, I must, and hereby do,dismiss the complaint as it pertains to the alleged refusal tobargain by the Company.Despite the findings above made, I am also going todismiss the Section 8(a)(1) allegations against the Companyhere on the ground that at the worst they were isolated, andperhaps even ambiguous, incidents and that it would not,under the circumstances existing here, effectuate thepolicies of the Act to provide a remedy therefor.C.The Case Against the UnionThe Facts and ConclusionsThe case against the Union consists of evidence (1) thatduring the strike a number of padlocks on the plant doorshad been jammed with wood or welding wire so that theyhad to be replaced six or seven times, and (2) of two8With picket Shaffer admittedly standing within a few feet, eitherstatement appears factually incorrect.incidents where pickets used harsh words or threatenedmen driving cars or trucks into the plant.In a case where the picketing continued for 3 or 4 weeksas this one is said to have, the above recitation indicatedthat these three incidents were, at least, isolated events.However, during this period of the strike there is evidencethatsix orseven padlocks used by the plant were jammedwith wood or bailing wire and were thus made unusable.Presumptively from the number of jammed locks during thestrike period one would assume that probably the Union orthe strikers had something to do with the jamming. Theclosest any testimony came to proving that the Union wasresponsible for thisjamming wasthe testimony of oneemployee who,on one occasion, saw a group of employees,including one unionagent,Matienzo, looking at a jammedpadlock. As a witness Matienzo recalled the incident butdenied having had anything to do with the jamming of thelock and, indeed, testified that he told the group looking onthat this was "kid stuff" and would do no good. However,there being no evidence showing union responsibility forthis-or any other jammed lock,Imust,and hereby do,dismiss this allegation of the complaint.As for the driving incidents, there is testimony bycompany officials that onone occasionwhen the companydriverwas delivering the employees into a plant onemorning during the strike, Union Agent Matienzo threat-ened the driver as he drove his carryall out of the plant afterdelivering the employees for work by yelling at him, "Weknow where you live. We'll get you." The other companyofficial testified that Matienzo shouted at the driver, "We'llfix you up. We'll wait for you in Jersey."Matienzo also recalled the incident and admitted that heprobably called the driver "a scab" or words to that effect.Technically that is a threat and, therefore, a violation ofSection 8(b)(1)(A).Unfortunately conduct and verbage on a picket line is notthat which one would expect at a pink tea. Tempers will riseon a picket line and things will be said that should not besaid. It is unfortunate but it is also life.The final incident here is another case of making amolehill into a mountain. A truck made a delivery into theplant. As the truck pulled out of the plant, Shaffer, who wason picket dutyas usual,yelled at the driver asking if he hadmade a delivery to the plant and that he should not havedone so because they were on strike. Thereupon eitherDawe or Angelo Ortiz or both (depending upon whichversion of the company testimony one chooses to believe)remarked to the driver that either "you don't have to worryabout getting deliveries here because as far as I amconcerned, there is no strike in here because I don't see anypicket lines in here" or "where are the pickets if were onstrike." Then, according to companywitnesses,Shafferyelled at the driver, "You make any more deliveries herewe'll fix you up" or "You, if you ever come here again thatwill be the last thing you ever do." In his version Shafferdenied making the threat and merely remarked to the driverthat he, Shaffer, "would appreciate" it if the driver did notmake any more deliveries.9 Thereupon all the witnesses arein agreement that the three individuals involved began9Thispink tea phraseology seems slightly unrealistic under thecircumstances. 340DECISIONSOF NATIONALLABOR RELATIONS BOARDchoosing each other"for size," as one witness aptly phrasedit.However, happily, before any selection was made, coolerheads prevailed and all returned to their respective duties.Assuming, without deciding, that the threat was made, itwould have constituted an unfair labor practice but, like theother matters here, still remained an isolated event in a longstrike.Because of the isolated and picayunish nature of theseevents, like those found against the Company, I feel that thepolicies of the Act will not be effectuated by providing aremedy here and wasting more time over that. Too muchtime has been wasted on this case already. I thereforedismiss the allegations againstthe Respondent Union.CONCLUSIONS OF LAW1.FalconTankCorp.isan employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2.Shopmen'sLocalUnion No. 455,InternationalAssociation of Bridge,Structural and Ornamental IronWorkersofAmerica,AFL-CIO,isa labor organizationwithin the meaning of Section 2(5) of the Act.3.Neither of the Respondents here have engaged in anyof the unfair labor practices alleged in the complaint.RECOMMENDED ORDERAccordingly, I hereby order thiscase dismissedin toto.